Case 5:20-cr-00030-EKD-JCH Document1 Filed 09/09/20 Pagelof2 Pageid#: 1

CLERK'S OFFICE US ST COURT
AT CHARLOTT ESVILE, VA
FILED
IN THE UNITED STATES DISTRICT COURT

SEP 09 2020
FOR THE WESTERN DISTRICT OF VIRGINIA

    

HARRISONBURG DIVISION f ‘\j Are
D
UNITED STATES OF AMERICA CriminalNo. 5 QO C¥.0004O
Vv. In violation of:

18 U.S.C, §§ 842, 844
PAUL WAYNE SHELL

INDICTMENT

The Grand Jury charges that:
COUNT ONE
18 U.S.C. § 842(h)
Possession of Stolen Explosives

L. On or about September 3, 2019, in the Western District of Virginia, the defendant,
PAUL WAYNE SHELL, knowingly possessed and sold stolen explosive materials, which had
been shipped and transported in interstate commerce, knowing and having reasonable cause to
believe that the explosive materials were stolen.

2. All in violation of Title 18, United States Code, Sections 842(h) and 844(a).

COUNT TWO
18 U.S.C. § 842(i)
Possession of Explosive by a Prohibited Person

3. On or about September 3, 2019, in the Western District of Virginia, the defendant,
PAUL WAYNE SHELL, knowing that he had been convicted of a crime punishable by
imprisonment for a term exceeding one year, did knowingly receive and possess explosive
materials, which had been shipped and transported in and affecting interstate commerce.

4. All in violation of Title 18, United States Code, Sections 842(i) and 844(a).
Case 5:20-cr-00030-EKD-JCH Document1 Filed 09/09/20 Page 2of2 Pageid#: 2

TRUE BILL this day of September, 2020.

s/ Grand Jury Foreperson
FOREPERSON

 

ALY fu

THOMAS T. CULLEN
UNITED STATES ATTORNEY
